DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-15 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
As to claims 1-9, the “extraction unit that extract” is considered to read on a component of the hardware configuration of a computer for extracting (Fig. 1; [0026-0028]).
As to claims 1-9, the “first recognition unit that recognizes” is considered to read on a component of the hardware configuration of a computer for recognizing (Fig. 1; [0026-0028]).
As to claims 1-9, the “determination unit that determines” is considered to read on a component of the hardware configuration of a computer for determining (Fig. 1; [0026-0028]).
As to claims 1-9, the “second recognition unit that recognizes” is considered to read on a component of the hardware configuration of a computer for recognizing (Fig. 1; [0026-0028]).
As to claims 2-5, the “first generation unit that generates” is considered to read on a component of the hardware configuration of a computer for generating (Fig. 1; [0026-0028]).
As to claims 2-5, the “classification unit” is considered to read on a component of the hardware configuration of a computer for classifying (Fig. 1; [0026-0028]).
As to claims 3-4, the “second generation unit that generates” is considered to read on a component of the hardware configuration of a computer for generation (Fig. 1; [0026-0028]).
As to claims 10-14, the “extraction step of extracting” is considered to read on a component of the hardware configuration of a computer for extracting (Fig. 1; [0026-0028]).
As to claims 10-14, the “first recognition step of recognizing” is considered to read on a component of the hardware configuration of a computer for recognizing (Fig. 1; [0026-0028]).
As to claims 10-14, the “determination step of determining” is considered to read on a component of the hardware configuration of a computer for determining (Fig. 1; [0026-0028]).
As to claims 10-14, the “second recognition step of recognizing” is considered to read on a component of the hardware configuration of a computer for recognizing (Fig. 1; [0026-0028]).
As to claims 11-14, the “first generating step of generating” is considered to read on a component of the hardware configuration of a computer for generating (Fig. 1; [0026-0028]).
As to claims 11-14, the “classifying step” is considered to read on a component of the hardware configuration of a computer for classifying (Fig. 1; [0026-0028]).
As to claims 12-13, the “second generating step of generating” is considered to read on a component of the hardware configuration of a computer for generation (Fig. 1; [0026-0028]).
As to claim 15, the “extraction step of extracting” is considered to read on a component of the hardware configuration of a computer for extracting (Fig. 1; [0026-0028]).
As to claim 15, the “first recognition step of recognizing” is considered to read on a component of the hardware configuration of a computer for recognizing (Fig. 1; [0026-0028]).
As to claim 15, the “determination step of determining” is considered to read on a component of the hardware configuration of a computer for determining (Fig. 1; [0026-0028]).
As to claim 15, the “second recognition step of recognizing” is considered to read on a component of the hardware configuration of a computer for recognizing (Fig. 1; [0026-0028]).

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al., US 2018/0373924 A1 (Yoo), and further in view of Zhou et al., US 2015/0347822 A1 (Zhou).
Regarding claim 1, Yoo teaches an attribute recognition apparatus (computing apparatus 120)(Fig. 1; [0060] and [0074]), comprising: 
an extraction unit (computing apparatus 120)(Fig. 1; [0060] and [0074]) that extracts a first feature from an image (extracting a face area 720 from input image 710, which includes facial landmarks 730)(Fig. 7; [0124]) by using a 5feature extraction neural network (wherein the extracted features are extracted using a neural network)([0063], [0080], and [0131]); 
a first recognition unit (computing apparatus 120)(Fig. 1; [0060] and [0074]) that recognizes a first attribute (determining if an occlusion is present, such as mask 740)(Fig. 7; [0124]) of an object in the image (of the face of the person 720 in the image 710)(Fig. 7; [0124]) based on the first feature (wherein the occlusion, such as mask 740, is detected based on a detection result of the facial landmarks)(Fig. 7; [0124]) by using a first recognition neural network (wherein the occlusion, such as mask 740, is detected using a separate verifier configured to verify whether an occlusion region is present; wherein the separate verifier can be implemented through a trained neural network)(Fig. 7; [0124]); 
a second recognition neural network based on the 10first attribute (wherein a plurality of different neural networks can be used for a plurality of distinct recognizers or extractors; thus a different neural network would be used for each facial feature and based on if one of the facial features is occluded detecting a different facial feature using the neural network)(Fig. 7; [0124], [0133], and [0138]); and 
a second recognition unit (computing apparatus 120)(Fig. 1; [0060] and [0074]) that recognizes at least one second attribute (determining the identity of the person based on facial verification)([0126]) of the object based on the first feature (determining the identity of the person’s face in the input image based on the facial landmarks 730)(Figs. 7 and 9; [0124-0126] and [0135-0136]) by using the second recognition neural network (wherein a neural network can be trained for the image verification or rejection)([0131], [0133], and [0138]).  

However, Yoo does not explicitly teach a determination unit that determines a second recognition neural network from a plurality of second recognition neural network candidates.
Zhou teaches performing facial landmark localization in a coarse-to-fine manner with a cascade of neural network levels (Abstract); and wherein a determination unit (face recognition system 100)(Fig. 1; [0031]) that determines a second recognition neural network (selecting a neural network for the specified facial landmark)(Figs. 2 and 3; [0051]) from a plurality of second recognition neural network candidates (wherein there are four neural networks, one for each of the facial landmarks)(Figs. 2 and 3; [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoo to include a plurality of neural networks for each facial feature since it allows for a more accurate estimation of the facial landmark (Zhou; [0007] and [0025]).

Regarding claim 10, Yoo teaches an attribute recognition method (facial verification method)(Abstract), comprising: 
an extracting step of extracting (computing apparatus 120)(Fig. 1; [0060] and [0074]) a first feature from an image (extracting a face area 720 from input image 710, which includes facial landmarks 730)(Fig. 7; [0124]) by using a 5feature extraction neural network (wherein the extracted features are extracted using a neural network)([0063], [0080], and [0131]); 
a first recognizing step (computing apparatus 120)(Fig. 1; [0060] and [0074]) of recognizing a first attribute (determining if an occlusion is present, such as mask 740)(Fig. 7; [0124]) of an object in the image (of the face of the person 720 in the image 710)(Fig. 7; [0124]) based on the first feature (wherein the occlusion, such as mask 740, is detected based on a detection result of the facial landmarks)(Fig. 7; [0124]) by using a first recognition neural (wherein the occlusion, such as mask 740, is detected using a separate verifier configured to verify whether an occlusion region is present; wherein the separate verifier can be implemented through a trained neural network)(Fig. 7; [0124]); 
a second recognition neural network based on the 10first attribute (wherein a plurality of different neural networks can be used for a plurality of distinct recognizers or extractors; thus a different neural network would be used for each facial feature and based on if one of the facial features is occluded detecting a different facial feature using the neural network)(Fig. 7; [0124], [0133], and [0138]); and 
a second recognizing step of (computing apparatus 120)(Fig. 1; [0060] and [0074]) recognizing at least one second attribute (determining the identity of the person based on facial verification)([0126]) of the object based on the first feature (determining the identity of the person’s face in the input image based on the facial landmarks 730)(Figs. 7 and 9; [0124-0126] and [0135-0136]) by using the second recognition neural network (wherein a neural network can be trained for the image verification or rejection)([0131], [0133], and [0138]).  
Yoo teaches wherein a plurality of different neural networks can be used for a plurality of distinct recognizers or extractors ([0133]); thus a different neural network can be used for each facial feature and based on if one of the facial features is occluded detecting a different facial feature using the neural network (Fig. 7; [0124]); and wherein the neural network can be used for facial verification ([0131], [0133], and [0138]).
However, Yoo does not explicitly teach a determination step of determining a second recognition neural network from a plurality of second recognition neural network candidates.
Zhou teaches performing facial landmark localization in a coarse-to-fine manner with a cascade of neural network levels (Abstract); and wherein a determination step (face recognition system 100)(Fig. 1; [0031]) of determining a second recognition neural network (selecting a neural network for the specified facial landmark)(Figs. 2 and 3; [0051]) from a plurality of second recognition neural network candidates (wherein there are four neural networks, one for each of the facial landmarks)(Figs. 2 and 3; [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoo to include a plurality of neural networks for each (Zhou; [0007] and [0025]).

Regarding claim 15, see the rejection made to claim 10 as well as prior art Yoo for a non-transitory computer-readable storage medium (non-transitory computer-readable storage medium)([0025]) storing an instruction (storing instructions)([0025]) for, when executed by a processor (when executed by a processor)([0025]) enabling the attribute recognition method (enabling facial verification method)(Abstract and [0025]), for they teach all the limitations within this claim.

Claims 2-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al., US 2018/0373924 A1 (Yoo), Zhou et al., US 2015/0347822 A1 (Zhou), and further in view of Gernoth et al., US 2019/0080149 A1 (Gernoth).
Regarding claim 2, Yoo teaches 15wherein the first recognition unit (computing apparatus 120)(Fig. 1; [0060] and [0074]) comprises: 
the first attribute (determining if an occlusion is present, such as mask 740)(Fig. 7; [0124]) based on the first feature (wherein the occlusion, such as mask 740, is detected based on a detection result of the facial landmarks)(Fig. 7; [0124]) by using the first recognition neural network (wherein the occlusion, such as mask 740, is detected using a separate verifier configured to verify whether an occlusion region is present; wherein the separate verifier can be implemented through a trained neural network)(Fig. 7; [0124]); and 
20a classification unit (computing apparatus 120)(Fig. 1; [0060] and [0074]) that recognizes the first attribute (determining if an occlusion is present, such as mask 740)(Fig. 7; [0124]) by using the first recognition neural network (wherein the occlusion, such as mask 740, is detected using a separate verifier configured to verify whether an occlusion region is present; wherein the separate verifier can be implemented through a trained neural network)(Fig. 7; [0124]).  Zhou teaches performing facial landmark localization in a coarse-to-fine manner with a cascade of neural network levels (Abstract).

Gernoth teaches occlusion of facial features may be detected and assessed in an image captured by a camera on a device (Abstract); wherein a first generation unit (device 100)(Fig. 1; [0025]) that generates a feature (generating a probability distribution of the occlusion using a heat map)(Fig. 7; [0046-0048]) associated with the first attribute (associated with the occlusion, such as a mask)(Fig. 7; [0048]); and wherein recognizing a first attribute (recognizing if an occlusion is present, such as a mask)([0048]) based on the feature associated with the first attribute (based on the probability distribution of the occlusion using a heat map)(Fig. 7; [0046-0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include generating a feature such as a heat map to determine if an occlusion exists since it allows for the system to determine how much occlusion of the landmarks there may be in the captured image (Gernoth; [0005]).

Regarding claim 3, Yoo teaches further comprising: a second generation unit (computing apparatus 120)(Fig. 1; [0060] and [0074]) that generates a second feature (generating a second facial feature, such as a mouth, that is behind the occlusion, such as mask 740)(Fig. 4, items 756 and 766; [0125]) based on the first 25feature (generating a second feature based on detecting a first facial feature such as landmark 730)(Fig. 7; [0124-0125]) and the first attribute (determining if an occlusion is present, such as mask 740)(Fig. 7; [0124]), 
wherein the second recognition unit (computing apparatus 120)(Fig. 1; [0060] and [0074]) recognizes at least one second attribute (determining the identity of the person based on facial verification)([0126]) of the object (of the face of the person 720 in the image 710)(Fig. 7; [0124]) based on the second feature (a second facial feature, such as a mouth, that is behind the occlusion, such as mask 740)(Fig. 4, items 756 and 766; [0125-0126]) by using the (wherein a neural network can be trained for the image verification or rejection)([0131]).  Zhou teaches performing facial landmark localization in a coarse-to-fine manner with a cascade of neural network levels (Abstract).
However, neither explicitly teaches “the feature associated with the first attribute”.
Gernoth teaches occlusion of facial features may be detected and assessed in an image captured by a camera on a device (Abstract); wherein a first generation unit (device 100)(Fig. 1; [0025]) that generates a feature (generating a probability distribution of the occlusion using a heat map)(Fig. 7; [0046-0048]) associated with the first attribute (associated with the occlusion, such as a mask)(Fig. 7; [0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include generating a feature such as a heat map to determine if an occlusion exists since it allows for the system to determine how much occlusion of the landmarks there may be in the captured image (Gernoth; [0005]).

Regarding claim 4, Yoo teaches wherein the second feature (a second facial feature, such as a mouth, that is behind the occlusion, such as mask 740)(Fig. 4, items 756 and 766; [0125-0126]) is a feature associated with at least one second attribute (the identity of the person based on facial verification)([0126]) of the object (of the face of the person 720 in the image 710)(Fig. 7; [0124]) to be recognized by the second recognition unit (determining the identity of the person based on facial verification)([0126]).  

Regarding claim 5, Yoo teaches wherein the first attribute is whether the object is occluded by an occlude (determining if an occlusion is present, such as mask 740, occluding the face)(Fig. 7; [0124]). Zhou teaches performing facial landmark localization in a coarse-to-fine manner with a cascade of neural network levels (Abstract).
However, neither explicitly teaches wherein the feature associated with the first attribute embodies a probability distribution of the occluder.
(Abstract); wherein the feature (probability distribution; heat map)(Fig. 7; [0046-0048]) associated with the first attribute (associated with the occlusion, such as a mask)([0048]) embodies a probability distribution of the occluder (generating a probability distribution of the occlusion using a heat map)(Fig. 7; [0046-0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include generating a feature such as a heat map to determine if an occlusion exists since it allows for the system to determine how much occlusion of the landmarks there may be in the captured image (Gernoth; [0005]).

Regarding claim 6, Yoo teaches wherein the feature extraction neural network (wherein the extracted features are extracted using a neural network)([0063], [0080], and [0131]) and the first recognition neural network (wherein the occlusion, such as mask 740, is detected using a separate verifier configured to verify whether an occlusion region is present; wherein the separate verifier can be implemented through a trained neural network)(Fig. 7; [0124]) are updated simultaneously (all the feature extraction, registration, and facial verification processes are also applicable to the training apparatus 1100)(Fig. 11; [0154]) in a manner of back propagation (using back-propagation)([0131] and [0154]) based on training samples which are labeled (the neural network may be trained based on labeled input image information)([0131]). Zhou teaches performing facial landmark localization in a coarse-to-fine manner with a cascade of neural network levels (Abstract).
Yoo teaches training using back-propagation based on training samples which are labeled ([0131] and [0154]), and the separate verifier that verifies whether an occlusion is present is also trained ([0124]); however, neither explicitly teaches wherein the training samples are labeled with “the first attribute”.
Gernoth teaches occlusion of facial features may be detected and assessed in an image captured by a camera on a device (Abstract); and wherein the neural network is trained using (training images labelled with occlusion indicia)([0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include training using labeled images with occlusion indicia because it increases the accuracy of detecting an occlusion.

Regarding claim 7, Yoo teaches wherein, the second recognition neural network (wherein a neural network can be trained for the image verification or rejection)([0131], [0133], and [0138]), the feature extraction neural network (wherein the extracted features are extracted using a neural network)([0063], [0080], and [0131]) and the first recognition neural network (wherein the occlusion, such as mask 740, is detected using a separate verifier configured to verify whether an occlusion region is present; wherein the separate verifier can be implemented through a trained neural network)(Fig. 7; [0124]) are updated simultaneously (all the feature extraction, registration, and facial verification processes are also applicable to the training apparatus 1100)(Fig. 11; [0154]) in the manner of back propagation (using back-propagation)([0131] and [0154]) 20based on training samples in which labels (the neural network may be trained based on labeled input image information)([0131]).  
Yoo teaches wherein a plurality of different neural networks can be used for a plurality of distinct recognizers or extractors ([0133]); thus a different neural network can be used for each facial feature and based on if one of the facial features is occluded detecting a different facial feature using the neural network (Fig. 7; [0124]).
However, Yoo does not explicitly teach wherein there are a plurality or wherein “each of the second recognition neural network candidates”.
Zhou teaches performing facial landmark localization in a coarse-to-fine manner with a cascade of neural network levels (Abstract); and wherein there is each of the second recognition neural network candidates (wherein there are four neural networks, one for each of the facial landmarks)(Figs. 2 and 3; [0051]).
(Zhou; [0007] and [0025]).
Yoo teaches training using back-propagation based on training samples which are labeled ([0131] and [0154]), and the separate verifier that verifies whether an occlusion is present is also trained ([0124]); however, neither explicitly teaches wherein the training samples are labeled with “the first attribute”. Zhou teaches performing facial landmark localization in a coarse-to-fine manner with a cascade of neural network levels (Abstract); and wherein there are each of the second recognition neural network candidates (wherein there are four neural networks, one for each of the facial landmarks)(Figs. 2 and 3; [0051]); however, neither explicitly teaches in which labels correspond to a category of the first attribute.
Gernoth teaches occlusion of facial features may be detected and assessed in an image captured by a camera on a device (Abstract); and wherein the neural network is trained using training images in which labels correspond to a category (occluded or not based on the amount of occlusion)([0042]) of the first attribute (training images labelled with occlusion indicia; such as a category of the occlusion, i.e. different amounts of occlusion)([0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include training using labeled images with occlusion indicia because it increases the accuracy of detecting an occlusion.

Regarding claim 8, Yoo teaches wherein the second recognition neural network (wherein a neural network can be trained for the image verification or rejection)([0131], [0133], and [0138]), the feature extraction neural 25network (wherein the extracted features are extracted using a neural network)([0063], [0080], and [0131]) and the first recognition neural network (wherein the occlusion, such as mask 740, is detected using a separate verifier configured to verify whether an occlusion region is present; wherein the separate verifier can be implemented through a trained neural network)(Fig. 7; [0124]) are updated simultaneously (all the feature extraction, registration, and facial verification processes are also applicable to the training apparatus 1100)(Fig. 11; [0154]) in the manner of back propagation (using back-propagation)([0131] and [0154]) based on training samples which are labeled (the neural network may be trained based on labeled input image information)([0131]).  
Yoo teaches wherein a plurality of different neural networks can be used for a plurality of distinct recognizers or extractors ([0133]); thus a different neural network can be used for each facial feature and based on if one of the facial features is occluded detecting a different facial feature using the neural network (Fig. 7; [0124]).
However, Yoo does not explicitly teach wherein there are a plurality or wherein “each of the second recognition neural network candidates”.
Zhou teaches performing facial landmark localization in a coarse-to-fine manner with a cascade of neural network levels (Abstract); and wherein there is each of the second recognition neural network candidates  (wherein there are four neural networks, one for each of the facial landmarks)(Figs. 2 and 3; [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoo to include a plurality of neural networks for each facial feature since it allows for a more accurate estimation of the facial landmark (Zhou; [0007] and [0025]).
Yoo teaches training using back-propagation based on training samples which are labeled ([0131] and [0154]), and the separate verifier that verifies whether an occlusion is present is also trained ([0124]); however, neither explicitly teaches wherein the training samples are labeled with “the first attribute”. Zhou teaches performing facial landmark localization in a coarse-to-fine manner with a cascade of neural network levels (Abstract); and wherein there are each of the second recognition neural network candidates (wherein there are four neural networks, one for each of the facial landmarks)(Figs. 2 and 3; [0051]); however, neither explicitly teaches wherein the training samples are labeled with “the first attribute”.
(Abstract); and wherein the neural network is trained using training images labeled with the first attribute (training images labelled with occlusion indicia)([0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include training using labeled images with occlusion indicia because it increases the accuracy of detecting an occlusion.

Regarding claim 9, Yoo teaches wherein the second recognition neural network (wherein a neural network can be trained for the image verification or rejection)([0131], [0133], and [0138]), the feature extraction neural network (wherein the extracted features are extracted using a neural network)([0063], [0080], and [0131]) and the first recognition neural network (wherein the occlusion, such as mask 740, is detected using a separate verifier configured to verify whether an occlusion region is present; wherein the separate verifier can be implemented through a trained neural network)(Fig. 7; [0124]) are updated by determining a loss which is caused by passing training samples (updated based on training and calculating an example loss due to differences between the output feature value and a previously determined desired feature value)([0094]), which are labeled (the neural network may be trained based on labeled input image information)([0131]), through these neural networks (through all the neural networks during training; all the feature extraction, registration, and facial verification processes are also applicable to the training apparatus 1100)(Fig. 11; [0154]); 
wherein a recognition result obtained by the feature extraction neural network (wherein the extracted features are extracted using a neural network)([0063], [0080], and [0131]) and the first recognition neural network (wherein the occlusion, such as mask 740, is detected using a separate verifier configured to verify whether an occlusion region is present; wherein the separate verifier can be implemented through a trained neural network)(Fig. 7; [0124]) is used as a parameter for determining a loss (wherein detecting or not detecting facial landmarks, i.e. desired feature values, are used as parameters for determining an example loss; and thus adjusting the parameters to reduce the example loss)([0094]) caused by the second recognition neural network (wherein a neural network can be trained for the image verification or rejection)([0131], [0133], and [0138]).  
Yoo teaches wherein a plurality of different neural networks can be used for a plurality of distinct recognizers or extractors ([0133]); thus a different neural network can be used for each facial feature and based on if one of the facial features is occluded detecting a different facial feature using the neural network (Fig. 7; [0124]).
However, Yoo does not explicitly teach wherein there are a plurality or wherein “each of the second recognition neural network candidates”.
Zhou teaches performing facial landmark localization in a coarse-to-fine manner with a cascade of neural network levels (Abstract); and wherein there is each of the second recognition neural network candidates  (wherein there are four neural networks, one for each of the facial landmarks)(Figs. 2 and 3; [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoo to include a plurality of neural networks for each facial feature since it allows for a more accurate estimation of the facial landmark (Zhou; [0007] and [0025]).
Yoo teaches training using back-propagation based on training samples which are labeled ([0131] and [0154]), and the separate verifier that verifies whether an occlusion is present is also trained ([0124]); however, neither explicitly teaches wherein the training samples are labeled with “the first attribute”. Zhou teaches performing facial landmark localization in a coarse-to-fine manner with a cascade of neural network levels (Abstract); and wherein there are each of the second recognition neural network candidates (wherein there are four neural networks, one for each of the facial landmarks)(Figs. 2 and 3; [0051]); however, neither explicitly teaches wherein the training samples are labeled with “the first attribute”
Gernoth teaches occlusion of facial features may be detected and assessed in an image captured by a camera on a device (Abstract); and wherein the neural network is trained using (training images labelled with occlusion indicia)([0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include training using labeled images with occlusion indicia because it increases the accuracy of detecting an occlusion.

Regarding claim 11, Yoo teaches 15wherein the first recognition step (computing apparatus 120)(Fig. 1; [0060] and [0074]) comprises: 
the first attribute (determining if an occlusion is present, such as mask 740)(Fig. 7; [0124]) based on the first feature (wherein the occlusion, such as mask 740, is detected based on a detection result of the facial landmarks)(Fig. 7; [0124]) by using the first recognition neural network (wherein the occlusion, such as mask 740, is detected using a separate verifier configured to verify whether an occlusion region is present; wherein the separate verifier can be implemented through a trained neural network)(Fig. 7; [0124]); and 
20a classification step (computing apparatus 120)(Fig. 1; [0060] and [0074]) of recognizing the first attribute (determining if an occlusion is present, such as mask 740)(Fig. 7; [0124]) by using the first recognition neural network (wherein the occlusion, such as mask 740, is detected using a separate verifier configured to verify whether an occlusion region is present; wherein the separate verifier can be implemented through a trained neural network)(Fig. 7; [0124]).  Zhou teaches performing facial landmark localization in a coarse-to-fine manner with a cascade of neural network levels (Abstract).
However, neither explicitly teaches “a first generation step of generating a feature associated with the first attribute” or recognizing a first attribute “based on the feature associated with the first attribute”.
Gernoth teaches occlusion of facial features may be detected and assessed in an image captured by a camera on a device (Abstract); wherein a first generation step (device 100)(Fig. 1; [0025]) of generating a feature (generating a probability distribution of the occlusion using a heat map)(Fig. 7; [0046-0048]) associated with the first attribute (associated with the occlusion, such as a mask)(Fig. 7; [0048]); and wherein recognizing a first attribute (recognizing if an occlusion is present, such as a mask)([0048]) based on the feature associated with the first attribute (based on the probability distribution of the occlusion using a heat map)(Fig. 7; [0046-0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include generating a feature such as a heat map to determine if an occlusion exists since it allows for the system to determine how much occlusion of the landmarks there may be in the captured image (Gernoth; [0005]).

Regarding claim 12, Yoo teaches further comprising: a second generating step (computing apparatus 120)(Fig. 1; [0060] and [0074]) of generating a second feature (generating a second facial feature, such as a mouth, that is behind the occlusion, such as mask 740)(Fig. 4, items 756 and 766; [0125]) based on the first 25feature (generating a second feature based on detecting a first facial feature such as landmark 730)(Fig. 7; [0124-0125]) and the first attribute (determining if an occlusion is present, such as mask 740)(Fig. 7; [0124]), 
wherein the second recognition step (computing apparatus 120)(Fig. 1; [0060] and [0074]) of recognizing at least one second attribute (determining the identity of the person based on facial verification)([0126]) of the object (of the face of the person 720 in the image 710)(Fig. 7; [0124]) based on the second feature (a second facial feature, such as a mouth, that is behind the occlusion, such as mask 740)(Fig. 4, items 756 and 766; [0125-0126]) by using the second recognition neural network (wherein a neural network can be trained for the image verification or rejection)([0131]).  Zhou teaches performing facial landmark localization in a coarse-to-fine manner with a cascade of neural network levels (Abstract).
However, neither explicitly teaches “the feature associated with the first attribute”.
Gernoth teaches occlusion of facial features may be detected and assessed in an image captured by a camera on a device (Abstract); wherein a first generation unit (device 100)(Fig. 1; [0025]) that generates a feature (generating a probability distribution of the occlusion using a heat map)(Fig. 7; [0046-0048]) associated with the first attribute (associated with the occlusion, such as a mask)(Fig. 7; [0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include generating a feature such as a heat map to determine if an occlusion exists since it allows for the system to determine how much occlusion of the landmarks there may be in the captured image (Gernoth; [0005]).

Regarding claim 13, Yoo teaches wherein the second feature (a second facial feature, such as a mouth, that is behind the occlusion, such as mask 740)(Fig. 4, items 756 and 766; [0125-0126]) is a feature associated with at least one second attribute (the identity of the person based on facial verification)([0126]) of the object (of the face of the person 720 in the image 710)(Fig. 7; [0124]) to be recognized by the second recognition unit (determining the identity of the person based on facial verification)([0126]).  

Regarding claim 14, Yoo teaches wherein the first attribute is whether the object is occluded by an occlude (determining if an occlusion is present, such as mask 740, occluding the face)(Fig. 7; [0124]). Zhou teaches performing facial landmark localization in a coarse-to-fine manner with a cascade of neural network levels (Abstract).
However, neither explicitly teaches wherein the feature associated with the first attribute embodies a probability distribution of the occluder.
Gernoth teaches occlusion of facial features may be detected and assessed in an image captured by a camera on a device (Abstract); wherein the feature (probability distribution; heat map)(Fig. 7; [0046-0048]) associated with the first attribute (associated with the occlusion, such as a mask)([0048]) embodies a probability distribution of the occluder (generating a probability distribution of the occlusion using a heat map)(Fig. 7; [0046-0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include generating a feature such as a heat map to determine if an occlusion exists since it allows for the system to (Gernoth; [0005]).

Relevant Prior Art Not Used within the Current Office Action:

Han et al., US 2018/0285630 A1: a face verifying method and apparatus (Abstract) and determining an occluding object ([0006]); also see Figures 2 and 3.

Jin et al., US 2019/0294860 A1: methods and apparatuses for detecting a face (Abstract); wherein a mask or glasses can be detected ([0046]).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J VANCHY JR whose telephone number is (571)270-1193.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on (571) 272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/MICHAEL J VANCHY  JR/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        Michael.Vanchy@uspto.gov